Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         The drawings filed on March 26, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

EXAMINER’S AMENDMENT
4,	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The Specification has been amended as follows:
On page 1 of the Specification issued as U.S. Patent No. 9,471,674 has been inserted after “filed March 16, 2016”.

REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Yang et al., (Patent No. 5,819,286), teaches a video indexing and query execution system.  The system indexes video clips each identifying graphical icons in each 
     Next, the prior art of record, Hoad et al. (“Detection of Video Sequences Using Compact Signatures”, ACM Transactions on Information Systems, January 2006, pages 1-50), teaches digital formats having all stages of life cycle video of video sequences using compact signatures.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “each query signature of the plurality of signatures, performing a similarity search between the query signature and the set of reference signatures, wherein performing the similarity search comprises: determining distances between the query signature and respective reference signatures of the set of reference signatures; and determining an individual score based on the distances between the query signature and the respective signatures of the set of reference signatures; determining an overall score for the reference media clip based on the individual scores of the query signatures of the plurality of signatures, the overall score for the reference media clip satisfies a threshold” as recited in independent claim 1 and similarly recited in independent claims 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on September 23, 2019, May 31, 2019, April 25, 2019, and March 26, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Hoad et al.,“Fast Video Matching with Signature Alignment”, MIR ’03: Proceedings of the 5th ACM SIGMM international workshop on Multimedia Information Retrieval, November 2003, pages 262 – 269. 
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 27, 2021